OPINION — AG — (1) THE BOARD OF COUNTY COMMISSIONERS ON THEIR OWN MOTION BY RESOLUTION CAN SET UP ROAD IMPROVEMENT DISTRICTS PURSUANT TO 19 Ohio St. 1979 Supp., 1232 [19-1232] (2) THE LANDOWNERS CAN PETITION FOR THE SETTING UP OF ROAD IMPROVEMENT DISTRICTS WHEN THE COUNTY COMMISSIONERS DO NOT ESTABLISH SUCH ROAD IMPROVEMENT DISTRICTS. (3) IF THE LANDOWNERS PETITION AND COMPEL THE BOARD OF COUNTY COMMISSIONERS TO MAKE CERTAIN ROAD IMPROVEMENTS, THEN THE COUNTY COMMISSIONERS MUST INITIATE A BOND ISSUE PURSUANT TO 19 Ohio St. 1979 Supp., 1257 [19-1257] CIT: 19 Ohio St. 1979 Supp., 1230 [19-1230], 19 Ohio St. 1979 Supp., 1237 [19-1237] 19 Ohio St. 1979 Supp., 1236 [19-1236], 19 Ohio St. 1979 Supp., 1232 [19-1232] (STEPHEN F. SHANBOUR)